     Case 2:16-cv-00624-JAM-AC Document 70 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DIRK JA’ONG BOUIE, Jr.,                            No. 2:16-cv-0624 JAM AC P
11                         Plaintiff,
12            v.                                         ORDER
13    R. WILLOX, et al.,
14                         Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

17   appointment of counsel. Plaintiff appears to be requesting relief from the Ninth Circuit regarding

18   an appeal of the judgment in the instant action. ECF No. 69. Plaintiff previously requested and

19   received an extension of time to file a notice of appeal, (ECF Nos. 67 & 68), but has not yet filed

20   a notice of appeal.

21          The United States Supreme Court has ruled that district courts lack authority to require

22   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

23   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

24   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

25   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

26          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

27   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

28   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,
                                                         1
     Case 2:16-cv-00624-JAM-AC Document 70 Filed 10/14/20 Page 2 of 2


 1   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances
 2   common to most prisoners, such as lack of legal education and limited law library access, do not
 3   establish exceptional circumstances that would warrant a request for voluntary assistance of
 4   counsel. In the present case, the court does not find the required exceptional circumstances.
 5          Moreover, any motion for appointment of counsel on appeal should be directed to the
 6   Court of Appeals.
 7          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
 8   counsel (ECF No. 69) is denied.
 9   DATED: October 14, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
